C° of Ra Friday May 17a 1745 the following Preparatory Examinations were taken
Cap* John Dennis Comr of the Brig” Defiance on Oath gave Answer to these Questions.
Quesn 1. When and where did you take the Brig11 now brought into this Port by you
Ar On or About the 27a day of April last in the Old Streights of Bahama
Qf What Number of Persons were there on board and of what Nation at the time of Capture
Ar About thirty all Spaniards
Qn of what Burthen
Ar One Hundred and fifty ton
*321Q* Are the Papers now Produced in Court all that were found on board at the time of Capture without fraud Subduction addition or Embezelment being A Spas Invoice Several Bills of Lading and A Clearance wcl* was translated
Anr Yes. John Dennis
John Sweet Master of the sa Brig* gave Oath to the truth of the above Evidence John Sweet
Mr Moses Lopez was Sworn by the law of Moses Spanish Interpreter.
Diego Garcia A Spaniard and Gunner of the sa Prize being Sworn in Court gave the following Ansrs
Q* When and where and by whom was you taken
Ar About nineteen days ago between the Keys in the Old Streights by Cap* Dennis
Q* Who was Master of the Brig* and what Number of Persons were on board at the time of Capture and of what Nation
Ar Don Manuel de la Tore A Spaniard, Was Cap* about thirty Persons on board including Passengers all Spaniards, Save two Portuguese
Qn What became of the Cap*
Ar He begg’d to be put on shore Having a great familly and being indispos’d
Qn What does yr Cargo Consist of
Ar Cheifly Copper and Monies and One Negroe
Qn How many Guns
Ar five
Qn To whom Does this Vessel and Cargo belong to
Ar To Several inhabitants of Maraciabo all Subjects of the King of Spain
Qn from whence did you sail and where bound
Ar from Lavera Cruz and touch’d at the Havanna but bound for Maraicabo, where sa Vessel and Cargo belonged.
his
Diego X Garica mark
Francisco del Castillo A Spaniard Gunners mate of Sa Prize gave Oath to the truth of sa Evidence his
Francisco X del Castillo mark
At a Court of Vice Admiralty held at Newport in the Colony on Monday the 20th Inst, at 3 o Clock P: M
*322Before the HonbIe Leonard Lockman Esqr Judge
The Court was Opend
The Libel Monition and Preparatory Exam3 being read A Petition was Presented
It plainly Appears to me that the Brig* called the Nuestra Seniora de la sur S‘ Joseph de las Animas with her Appurtenances and Cargo consisting of Silver, Copper drugs and sundry kind of Merchandize and two Negroe Slaves were the Property of the Subjects of the King of Spain Enemy to our Sovereign Lord the King I therefore Condemn the same as lawfull Prize to be divided Amongst the Captors and Owners as they amongst themselves have Agreed, the Captors Paying Cost as the law Directs, and whatever goods are liable to duty to pay the same to the Collr of his Maj3 Customs
XT . ,«■ _ Leonard Lockman Newport May 20, 1745